NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SAMUEL W. WANI,                                 No.    19-35355

                Plaintiff-Appellant,            D.C. No. 3:17-cv-01011-YY

 v.
                                                MEMORANDUM*
GEORGE FOX UNIVERSITY; et al.,

                Defendants-Appellees,

and

PROVIDENCE MEDICAL GROUP,

                Defendant.

                   Appeal from the United States District Court
                            for the District of Oregon
                  Youlee Yim You, Magistrate Judge, Presiding**

                             Submitted March 31, 2021***

Before:      FERNANDEZ, SILVERMAN, AND N.R. SMITH, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Samuel W. Wani appeals pro se from the district court’s judgment in his

action alleging federal and state law claims arising out of an injury sustained while

attending George Fox University (“GFU”) as a student athlete and an incident of

cyberbullying. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Hamby v. Hammon, 821 F.3d 1085, 1090 (9th Cir. 2016) (summary judgment);

Yakima Valley Mem’l Hosp. v. Wash. Dep’t of Health, 654 F.3d 919, 925 (9th Cir.

2011) (judgment on the pleadings). We affirm.

      The district court properly granted judgment on the pleadings for Fix-

Gonzalez on Wani’s cyberbullying claim because Oregon’s cyberbullying statue

does not create any statutory cause of action. See Or. Rev. Stat. § 339.364.

      The district court properly granted judgment on the pleadings for Fix-

Gonzalez and the individual GFU defendants (“GFU Defendants”)1 on Wani’s

racial harassment and racial discrimination claims because these defendants are

individuals. See 42 U.S.C. § 2000d (statute applies only to “program or activity

receiving federal assistance”).

      The district court properly granted judgment on the pleadings for GFU on

Wani’s racial harassment claim because Wani failed to allege facts sufficient to

show a hostile environment. See Monteiro v. Tempe Union High Sch. Dist., 158


1
  The individual GFU defendants are: Gregg Boughton; Chris Casey; John Bates;
Ian Sanders; Gabe Haberly; Craig Taylor; Dave Johnstone; Mark Pothoff; and
Sarah Taylor.

                                          2                                    19-35355
F.3d 1022, 1033 (9th Cir. 1998) (setting forth the definition of a hostile

environment and delineating the test for a Title VI violation).

      The district court properly dismissed Wani’s negligence claims against GFU

and the GFU defendants arising from these defendants’ alleged failure to address

his injury because Wani failed to allege facts sufficient to show these defendants

breached a duty of care while he was a student at GFU. See Brennen v. City of

Eugene, 591 P.2d 719, 722 (Or. 1979) (setting forth elements of negligence and

breach of duty of care claims).

      The district court properly dismissed Wani’s intentional infliction of

emotional distress (“IIED”) claims against GFU and the GFU defendants because

Wani failed to allege facts sufficient to show these defendants intended to inflict

severe emotional distress. See Dawson v. Entek Intern., 630 F.3d 928, 941 (9th

Cir. 2011) (setting forth the three-part test for IIED under Oregon law). The

district court properly granted judgment on the pleadings for Fix-Gonzalez on

Wani’s IIED claim because Wani failed to allege that Fix-Gonzalez’s actions

“were sufficiently grievous to constitute a transgression of the bounds of socially

tolerable conduct.” Id.

      The district court properly dismissed Wani’s claim for negligent infliction of

emotional distress (“NIED”) against GFU and the GFU defendants because Wani

failed to allege facts sufficient to show whether his relationship with these


                                          3                                     19-35355
defendants gave rise to a distinct, legally protected interest. See Stevens v. First

Interstate Bank of Cal., 999 P.2d 551, 554 (Or. App. 2000) (to recover for NIED

under Oregon law, a plaintiff must demonstrate a relationship with defendants that

gives rise to “some distinct legally protected interest beyond liability grounded in

the general obligation to take reasonable care not to cause a risk of foreseeable

harm’’ (citation and internal quotation marks omitted)). The district court properly

granted defendant Fix-Gonzalez’s motion for judgment on the pleadings on Wani’s

NIED claim because Wani failed to allege his relationship with Fix-Gonzalez

created a distinct, legally protected interest. See id.

      The district court properly granted summary judgment on Wani’s Title VI

racial discrimination claims because Wani failed to raise a genuine dispute of

material fact as to whether GFU was deliberately indifferent to known peer

harassment or disparate treatment in medical care. See Monteiro, 158 F.3d at 1033

(“When a district is deliberately indifferent to its students’ right to a learning

environment free of racial hostility and discrimination, it is liable for damages

under Title VI.” (citation and internal quotation marks omitted); see also Flores v.

Morgan Hill Unified Sch. Dist., 324 F.3d 1130, 1135 (9th Cir. 2003) (“Deliberate

indifference is found if the school administrator responds to known peer

harassment in a manner that is . . . clearly unreasonable.” (internal citation

omitted)).


                                            4                                    19-35355
      The district court properly dismissed Wani’s Health Insurance Portability

and Accountability Act (“HIPAA”) claims against defendants Taylor and

Boughton because HIPAA does not allow a private civil action for money

damages. See Garmon v. County of Los Angeles, 828 F.3d 837, 847 (9th Cir.

2016) (HIPAA itself provides no private right of action).

      The district court properly dismissed Wani’s breach of contract claim

against GFU because Wani failed to allege facts sufficient to show the existence of

a contract. See Slover v. Or. State Bd. of Clinical Soc. Workers, 927 P.2d 1098,

1101-02 (Or. App. 1996) (setting forth the elements of breach of contract under

Oregon law).

      The district court properly granted summary judgment on Wani’s negligence

claim against defendant Croy because Wani failed to raise a genuine dispute of

material fact that defendant Croy had a duty of care to Wani and that Croy

breached that duty. See Brennen, 591 P.2d at 722 (outlining the elements required

to show negligence under state law).

      The district court properly granted summary judgment on Wani’s negligence

claim against defendants Boughton and Casey because Wani failed to provide

expert testimony regarding the standard of care and causation. See Baughman v.

Pina, 113 P.3d 459, 460 (Or. App. 2005) (expert testimony is required to establish

causation); see also Getchell v. Mansfield, 489 P.2d 953, 179 (Or. 1971) (expert


                                         5                                    19-35355
testimony is required to determine what reasonable practice is in the community).

      The district court properly granted summary judgment for defendant GFU

on the remaining vicarious liability and negligent hiring claims because the

underlying claims against defendants Boughton and Casey failed. See Schmidt v.

Slader, 327 P.3d 1182, 1185-86 (Or. App. 2014) (outlining the elements of

vicarious liability); see also Brennen, 591 P.2d at 722 (outlining the elements

required to show negligence under state law).

      The district court did not abuse its discretion by dismissing Wani’s second

amended complaint without leave to amend because amendment would have been

futile. See Cervantes v. Countrywide Home Loans, 656 F.3d 1034, 1040-41 (9th

Cir. 2011) (setting forth standard of review and explaining that a district court may

deny leave to amend if amendment would be futile).

      The district court did not abuse its discretion in denying Wani’s motion to

compel discovery because Wani failed to establish that denial would result in

actual and substantial prejudice. See Hallett v. Morgan, 296 F.3d 732, 751 (9th

Cir. 2002) (setting forth standard of review and explaining that a district court’s

“decision to deny discovery will not be disturbed except upon the clearest showing

that denial of discovery results in actual and substantial prejudice to the

complaining litigant” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion by denying Wani’s motion for


                                           6                                   19-35355
reconsideration because Wani failed to establish any basis for relief. See Sch. Dist.

No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993)

(standard of review and discussing grounds for reconsideration).

      The district court did not abuse its discretion by denying Wani’s motion for

recusal because Wani presented no basis for recusal. See Glick v. Edwards, 803

F.3d 505, 508 (9th Cir. 2015) (setting forth standard of review and grounds for

recusal); see also Liteky v. United States, 510 U.S. 540, 555 (1994) (explaining that

“judicial rulings alone almost never constitute a valid basis for a bias or partiality

motion”).

      We do not consider matters not specifically and distinctly raised in the

opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Wani’s motion for an evidentiary hearing (Docket Entry No. 31) and any

related requests set forth in his supplemental pleadings regarding the motion

(Docket Entry No. 35) are denied.

      AFFIRMED.




                                           7                                     19-35355